         Case: 1:19-cr-00024-MRB Doc #: 70 Filed: 03/22/19 Page: 1 of 1 PAGEID #: 299
                                            UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF OHIO
                                                    WESTERN DIVISION                                                                                 -,
                                                                                                                                           I   ' .    I

UNITED STATES OF AMERICA,
           Plaintiff,
         V.                                                           Case No. 1:19-cr-00024(2~ ris r:~                22 p;; 2: OZ
 JOEL HARVEY
           Defendant.
                                            CRIMINAL MINUTES before                                    ·-    -
                                                                                                                           }       '
                                                                                                                                       .
                                                                                                       r: 0 t :   I   c_ ~: [ /,               , I; i_i
                                         Magistrate Judge Stephanie K. Bowman                           ,·:sr ·- :     1
                                                                                                                           : - ;



Courtroom Deputy: Kevin Moser
Court Reporter: Maryann Maffia (Official)                                 Date/Time: 3/22/19 @ l :30 PM
United States Attorney: Ebunoluwa Taiwo
Defendant Attorney: C. Ransom Hudson (CJA)                                Interpreter: NIA

Initial Appearance: 0Complaint; 0Indictment; Oinformation;Opetition for supervised release ORule S(c)/32.1 Proceedings
D   Counsel present                D   Superseding Indictment                                         D     Pretrial Release Violation
D   Defendant informed of charges and potential penalties D Defendant informed of nature of supervised release violation(s)
D   Defendant informed of his I her rights D Defendant provided copy of charging document D copy provided to counsel (if sealed)
D   Government moves for defendant to be detained pending detention hearing _ _ _ _ _ _ _ _ __
D   Financial affidavit presented to the Court/Defendant D Defendant informed of right to consulate notification (if applicable)
D   Counsel appointed 0 FPD D CJA) D Charging document unsealed upon oral motion of the United States

Detention: 0Defendant to be detained pending trial pursuant to pretrial detention order D Defendant did not contest detention at this time
 Plaintiff Witness - - - - -- - - -- -- - - - - - - - - - --       D Detention is moot - serving state sentence
 Defendant Witness                                                       D Home Incarceration
[B:) OR D Secured with _ _ __ _ _ _ _ _ _ _ _ OElectronic MonitorO Other D Home Detention D Curfew
                                              0Location Monitoring
 Special Conditions ofRelease:[E]Pretrial/Probation Supervision[B:) Drug testing & Treatment0maintain employment & verify
[B:) refrain from all/excessive alcohol [B:)narcotic drugs unless prescribed Duse/possession of firearms 0Travel Restricted to
[B:) no contact with any potential victim or witness, to include co-defendants D resolve all outstanding warrants
 SURRENDER PASSPORT TO CLERK BY 3/26/ J 9; INFORM COUNSEL AND PRETRJAL SVCS OF CONT ACT INFORMATION FOR BOTH
Pretrial Bond Violation Hearing: MOTHER AND SISTER
D bond revoked - defendant detained pending trial Obond continued Obond m o d i f i e d : - - - - - - - - - - - - - - - -
Preliminary Exam Hearing set _ _ _ _ _ _ _ _ __
Preliminary Exam:OProbable Cause found; Onot found;         D   waived;O bond continued/denied
AUSA Witnesses:                                   Defendant W i t n e s s e s : - - - - - - - - - - -

AUSA Exhibits:_ __ _ _ _ _ __ _                    Defendant E x h i b i t s : - - - - - - - - - - - -

Arraignment on [B:) Indictment D Superseding Indictment 0 Information D Misdemeanor Information:
Defendant waives reading [El                         Defendant pleads: 0 GUILTY [B:) NOT GUILTY
D PSI ordered                                        osentencing set for _ _ _ _ _ _ _ __ __ _ __
[&]Case to proceed before JUDGE BARRETT

Removal Hearing (Rule Sc or Rule 32.1):
D Defendant waives Identity Hearing               D Defendant waives Detention Hearing in this district
D Defendant waives Preliminary Hearing in this district
D Commitment to Another District Ordered                Removed to
                                                                   - - -- -- - - - - - - -- - -
0 Probable Cause Found

 Remarks:
